The plaintiff in error was convicted in the district court of Payne county of manslaughter in the second degree, and his punishment fixed at a fine of $750.
It is shown by affidavit that since the appeal was taken to this court, the plaintiff in error departed this life. Since in a criminal action the purpose of the proceedings is to punish the defendant, the action must necessarily abate upon his death. It is therefore ordered *Page 338 
that the proceedings in the above-entitled cause and the judgment rendered therein be abated, and that the district court of Payne county enter its appropriate order to that effect.
DAVENPORT and CHAPPELL, JJ., concur.